Warijer, Chief Justice.
The defendant was indicted for the offense of “ forgery,” and on his trial therefor was found guilty. A motion was made for a new trial on the several grounds therein stated,which was overruled by the court, and the defendant excepted.
1-3. The defendant was charged in the indictment with having fraudulently and falsely made, forged, and counterfeited an order for money on Mr. Smith, meaning Joseph Smith, a merchant of the county and State aforesaid, doing business on McDonough street, in the city of Atlanta, which order is in the words and figures as follows (to-wit): “ Mr. Smith, will you please pay this man $2.'50 and charge.to me.” Signed, “Mrs. Roclcenbore,” with intent then and there to defraud the said Joseph Smith, and did utter and publish as true the said forged and counterfeited order, with intent to! defraud the said Joseph Smith, knowing the same to have' been falsely and fraudulently made, forged and counterfeited. On being arraigned, the defendant filed a general and special demurrer, in writing, to the sufficiency of the indictment, which was overruled by the court, and that is-one of the errors complained of. There was no error in-overruling the defendant’s demurrer to the indictment. The words “ pay this man,” mean pay to the man who presents this paper, and are equivalent to the words, “ pay the *787bearer.” The offense is alleged in the terms and language of the Code, or so plainly that the nature of the offense might have been easily understood by the jury. Code, section 4628. Different grades of the offense may be charged in the same count in the indictment. Long vs. The State, 12 Ga. Rep., 293.
4. There was no error in admitting the evidence of McWaters, that the defendant presented the order at Mr. Joseph Smith’s- store on McDonough street, in view of the allegations contained in the indictment.
5. There was no error in admitting in evidence the envelope on which was writing proved to be in the handwriting of defendant, under the provisions of the 3840th section of the Code, it not appearing in the record that its admission was objected to on the ground that it had not been submitted to the defendant before trial as required by that section.
6. There was no error in the charge of the court as to the defendant’s good character, according to the ruling of this court in Epps vs. The State, 19th Ga. Rep., 102.
7. The court did not err in giving in charge to the jury the 4451st section of the Code, under the ruling of the court in Hoskins vs. The State, 11 th Ga. Rep., 92.
8. If the jury believed the witnesses sworn on the part of the state, and that was a.question for them, there is sufficient evidence in the record to support the verdict, therefore it is not contrary to law.
Let the judgment of the court below be affirmed.